Scott, J.,

delivered the opinion of the Court.

Duty, the late master of Nat, executed a will in the year 1836, in the State of Mississippi, of which he was then a resident. By this will, Nat, with other slaves, were liberated after the payment of all the debts. Afterwards, in the year 1837, Duty, with his slaves, removed to the State of Missouri, where he resided until his death, in 1838. This will was admitted to probate in Warren county, in the State of Mississippi, and upon a production of that probate to the Clerk of the Probate Court in St. Louis county, the same was recorded, and thereupon letters testamentary, with the will annexed, on the estate of Duty, were committed to G. W. Coons, the appellee and defendant below. Nat contending that the debts of the estate were paid, or that there was a sufficiency of assets to satisfy them without selling the slaves, under leave, instituted a *546suit for his freedom in which judgment was rendered against him, from which he appealed to this Court.
It is a principle recognized in the American law, that a will, in order to be valid, must be executed according to the law of the'testator’s domicil at the time of his death. ■ 1 Bin., 336; Story’s Conflict, 394. It is not denied but that'Duty, at the time of his decease, was domiciliated in this State. His will, then, must have been executed according to our law. Having made a will in Mississippi, which was in conformity to the laws of that State, if its mode of execution so far conformed to our law as to render it valid as if executed here, his subsequent removal to this State would not invalidate it, although there was no republication in this State. In such case, the will'would be considered as having been executed here, and would be proceeded on accordingly. It would be regarded as a will made in Missouri. A statute in force at the date of this will authorized citizens of the United States or of the Territories thereof, to dispose of their property in this State, whether real or personal, according to the law of the State of their domicil or of this State. The will of Duty does not come within this provision. He, at the time of his death, was a citizen of this State, and the law was only intended for citizens of other States owning property in this State. If a citizen of another State make his will according to the law of that State, and should afterwards remove to this State, if the will made in the other State should not be executed according to the requisitions of our law, it could not be set up in our courts as his will. /
An application of these principles will determine this cause. Without undertaking to say what effect the removal of Duty from Mississippi might have had on his will in that State, and admitting that it was so executed under the Mississippi law as to be as valid as if executed here, and that there was such a conformity in the modes of execution required by the laws of the two States, that a will executed under one law might be valid under the other, yet this was a Missouri will, and the original should have been proved in this State. No foreign copy was properly admitted in evidence, nor could a foreign probate confer any rights. If it was used as a will under the laws of Mississippi, it is clear that it could not confer freedom, as it appeared by the laws in force then that the assent of the General Assembly was necessary to an act of emancipation.
The case, then, falls within the principle that if, upon the whole, it appears that a judgment has been rendered for the-right party in the court below, although there may have been error, it will not be reversed.
The other Judges concurring, the judgment will be affirmed.